J-S11011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 TONY BURTON                              :
                                          :
                     Appellant            :   No. 832 EDA 2018

            Appeal from the PCRA Order Entered March 14, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0005522-2012


BEFORE: SHOGAN, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                      FILED NOVEMBER 19, 2019

      Appellant, Tony Burton, appeals from the order denying his petition filed

pursuant to the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S. § 9541-9546.

We affirm.

      The PCRA court summarized the procedural history of this case as

follows:

            On June 27, 2014, this court sentenced [Appellant] to five
      to ten years incarceration for possession of a firearm by a
      prohibited person and a consecutive one to two years
      incarceration for carrying a firearm without a license.      On
      September 29, 2014, this court denied [Appellant’s] Motion to
      Reconsider his sentence and Motion to Suppression. [Appellant]
      appealed and the Superior Court affirmed on January 12, 2016.
      Commonwealth v. Burton, 136 A.3d 1029 (Pa. Super. 2016). On
      October [26,] 2016, the Supreme Court denied his Petition for
      Allowance of Appeal. Commonwealth v. Burton, 160 A.3d 763
      (Pa. 2016).

              [Appellant] filed a pro se PCRA Petition on December 22,
      2016.     On July 18, 2017, appointed counsel filed an Amended
J-S11011-19


      Petition. This court determined that the issues raised in the
      Amended Petition were without merit. Pursuant to Pennsylvania
      Rule of Criminal Procedure Rule 907, a letter was sent to
      [Appellant] via certified mail to advise [Appellant] that his request
      for post-conviction relief would be denied/dismissed without
      further proceedings within 20 days. The Amended Petition was
      denied on March 14, 2018.

            On March 22, 2018, this court received Notice that
      [Appellant] appealed to the Superior Court of Pennsylvania from
      the Order entered on March 14, 2018. On March 27, 2018, this
      court issued an Order requiring [Appellant] to file and provide the
      undersigned with a time stamped copy of a Statement of Matters
      Complained of on Appeal no later than 21 days from the entry of
      the order pursuant to Rule 1925(b) of the Pennsylvania Rules of
      Appellate Procedure.

PCRA Court Opinion, 10/1/19, at 1-2.

      Initially, the PCRA court determined that all issues were waived due to

Appellant’s failure to timely serve a copy of his Pa.R.A.P. 1925(b) statement

upon the PCRA judge. Id. at 2. Consequently, we concluded that “the failure

of Appellant’s counsel to serve upon the PCRA judge a time[-]stamped copy

of the Pa.R.A.P. 1925(b) statement as directed amounts to per se

ineffectiveness.” Commonwealth v. Burton, 832 EDA 2018 (Pa. Super. filed

June 7, 2019) (non-precedential decision at 6). Accordingly, we remanded

the matter to the PCRA court “for Appellant’s counsel to serve upon the PCRA

judge a time-stamped copy of the Pa.R.A.P. 1925(b) statement nunc pro tunc

within ten days of the date of this memorandum, and for the preparation of a

Pa.R.A.P. 1925(a) opinion by the PCRA court, to be filed with this Court within

forty-five days thereafter.” Id. Both Appellant and the trial court complied

with our directive, and this matter is ripe for our review.

                                      -2-
J-S11011-19


      We now consider the following issues presented by Appellant, which

challenge the effective assistance of prior counsel:

      a. Trial Counsel was ineffective for advising Appellant to proceed
      by stipulated waiver trial[.]

      b. Trial Counsel was ineffective for failing to properly represent
      Appellant at sentencing[.]

      c. Appellate Counsel was ineffective for failing to appeal the denial
      of the motion to reconsider sentence[.]

Appellant’s Brief at 15, 18, and 19.

      When reviewing the propriety of an order denying PCRA relief, we

consider the record “in the light most favorable to the prevailing party at the

PCRA level.”    Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa. Super.

2015) (quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014)

(en banc)).    This Court is limited to determining whether the evidence of

record supports the conclusions of the PCRA court and whether the ruling is

free of legal error. Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa.

Super. 2012). We grant great deference to the PCRA court’s findings that are

supported in the record and will not disturb them unless they have no support

in the certified record. Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa.

Super. 2014).

      Appellant’s issues each challenge the effective assistance of prior

counsel. Our Supreme Court has long stated that in order to succeed on a

claim of ineffective assistance of counsel, an appellant must demonstrate (1)

that the underlying claim is of arguable merit; (2) that counsel’s performance

                                       -3-
J-S11011-19


lacked a reasonable basis; and (3) that the ineffectiveness of counsel caused

the appellant prejudice. Commonwealth v. Pierce, 786 A.2d 203, 213 (Pa.

2001).

     We have explained that counsel cannot be deemed ineffective for failing

to pursue a meritless claim. Commonwealth v. Loner, 836 A.2d 125, 132

(Pa. Super. 2003) (en banc). Moreover, with regard to the second prong, we

have reiterated that trial counsel’s approach must be “so unreasonable that

no competent lawyer would have chosen it.” Commonwealth v. Ervin, 766

A.2d 859, 862-863 (Pa. Super. 2000) (quoting Commonwealth v. Miller,

431 A.2d 233 (Pa. 1981)).

     Our Supreme Court has discussed “reasonableness” as follows:

            Our inquiry ceases and counsel’s assistance is deemed
     constitutionally effective once we are able to conclude that the
     particular course chosen by counsel had some reasonable basis
     designed to effectuate his client’s interests. The test is not
     whether other alternatives were more reasonable, employing a
     hindsight evaluation of the record.           Although weigh the
     alternatives we must, the balance tips in favor of a finding of
     effective assistance as soon as it is determined that trial counsel’s
     decision had any reasonable basis.

Commonwealth v. Pierce, 527 A.2d 973, 975 (Pa. 1987) (quoting

Commonwealth ex rel. Washington v. Maroney, 235 A.2d 349 (Pa.

1967)) (emphasis in original).

     In addition, we are mindful that prejudice requires proof that there is a

reasonable probability that, but for counsel’s error, the outcome of the

proceeding would have been different. Pierce, 786 A.2d at 213. “A failure



                                     -4-
J-S11011-19


to satisfy any prong of the ineffectiveness test requires rejection of the claim

of ineffectiveness.”    Commonwealth v. Daniels, 963 A.2d 409, 419 (Pa.

2009) (citing Commonwealth v. Sneed, 899 A.2d 1067 (Pa. 2006)). Thus,

when it is clear that a petitioner has failed to meet the prejudice prong of an

ineffective-assistance-of-counsel claim, the claim may be disposed of on that

basis alone, without a determination of whether the first two prongs have been

met. Commonwealth v. Baker, 880 A.2d 654, 656 (Pa. Super. 2005).

      It is presumed that the petitioner’s counsel was effective, unless the

petitioner proves otherwise. Commonwealth v. Williams, 732 A.2d 1167,

1177 (Pa. 1999).       Moreover, we are bound by the PCRA court’s credibility

determinations    where     there   is   support   for   them   in   the   record.

Commonwealth v. Battle, 883 A.2d 641, 648 (Pa. Super. 2005) (citing

Commonwealth v. Abu-Jamal, 720 A.2d 79 (Pa. 1998)).

      Appellant first argues that trial counsel rendered ineffective assistance

in advising Appellant regarding a stipulated nonjury trial. Appellant’s Brief at

15-18. Appellant claims that counsel gave improper advice that compelled

him to waive his right to a jury trial and to proceed to a stipulated nonjury

trial before the same judge who heard Appellant’s suppression motion. Id. at

15-16.

      Our Supreme Court has long held that counsel’s advice to waive a jury

trial can be the basis for a successful claim of ineffective assistance of counsel

only when: “1) counsel interferes with his client’s freedom to decide to waive


                                         -5-
J-S11011-19


a jury trial or 2) [the] appellant can point to specific advice of counsel so

unreasonable as to vitiate the knowing and intelligent waiver of the right.”

Commonwealth v. Boyd, 334 A.2d 610, 617 (Pa. 1975) (citation omitted).

However, all that is required for a valid jury trial waiver is that a defendant is

informed “that the jury be chosen from members of the community (a jury of

one’s peers), that the verdict be unanimous, and that the accused be allowed

to participate in the selection of the jury panel.” Commonwealth v. Mallory,

941 A.2d 686, 696-697 (Pa. 2008) (citations omitted).

      The PCRA court addressed Appellant’s claim as follows:

            [Appellant’s] claim has no merit. On August 5, 2013, this
      court held a waiver trial. [Appellant] was extensively colloquied
      regarding his right to a jury trial and what a waiver entailed. The
      court conducted an oral colloquy[.] The Assistant District Attorney
      explained the waiver trial and questioned [Appellant] as to
      whether he understood the proceedings:

            [Assistant District Attorney]: [D]o you understand
            that the reason [I’m] asking you these questions is to
            make sure you understand what [is] happening here
            today and your rights? Do you understand that?

            [Appellant]: Yes.

            [Assistant District Attorney]: Have you had an
            opportunity to speak with your counsel about whether
            or not you're going to proceed by way of a jury trial
            or a waiver trial today?

            [Appellant]: Yes.

            [Assistant District Attorney]: [Okay.]     And are you
            satisfied with your attorney?

            [Appellant]: Yes.


                                      -6-
J-S11011-19


     (N.T. 8/5/13, Waiver Trial, at [67-68])

           The extensive written colloquy which also explained the
     rights [Appellant] was forfeiting, indicated that [Appellant]
     understood the proceedings, discussed his decision with his
     counsel, and explored all of the sentencing and collateral
     consequences involved in the waiver trial. Now, [Appellant]
     claims he was never properly advised and claims counsel gave him
     “bad advice” and convinced him to waive his right to a jury trial,
     despite testifying on the record to the contrary.

            The decision to have a waiver trial is ultimately and solely
     the decision of the defendant. Commonwealth v. Stokes, 450 Pa.
     167, 173 n.1, 299 A.2d 272, 276 n.1 (1973)[. A] defendant must
     bear the responsibility for that decision. Counsel’s advice to waive
     a jury trial can be the source of a valid claim of ineffective
     assistance of counsel only when 1) counsel interferes with his
     client’s freedom to decide to waive a jury trial, cf. Commonwealth
     v. Stokes, supra, or 2) appellant can point to specific advice of
     counsel so unreasonable as to vitiate the knowing and intelligent
     waiver of the right. Where an appellant merely claims, as in the
     present case, that his decision was a strategic error, and can point
     to no specific incidents of counsel impropriety, he must bear the
     responsibility for that decision and cannot shift the blame to
     counsel. See, Commonwealth v. Boyd[,] 334 A.2d 610, 617 (Pa.
     1975).

            Furthermore, [Appellant] has also failed to establish that he
     was prejudiced by his decision to waive a jury trial. “Prejudice in
     the context of ineffective assistance of counsel means
     demonstrating that there is a reasonable probability that, but for
     counsel’s error, the outcome of the proceeding would have been
     different.” Commonwealth v. Cox, 581 Pa. 107,125, 863 A.2d
     536, 546 (2004).      A reasonable probability is a probability
     sufficient   to   undermine     confidence    in    the    outcome.
     Commonwealth v. Chambers, 570 Pa. 3, 21, 807 A.2d 872, 883
     (2002) (quoting Commonwealth v. Balodis, 560 Pa. 567, 572, 747
     A.2d 341, 343-44 (2002)). [Appellant] has failed to demonstrate
     that this court weighed the evidence improperly or that a jury
     would have been more sympathetic to him. Commonwealth v.
     Lassiter, 554 Pa. 586, ... 722 A.2d 657 (1998); Commonwealth v.
     Mallory, 888 A.2d 854 (Pa. Super. 2005).

PCRA Court Opinion, 10/1/19, at 3-5.

                                    -7-
J-S11011-19


      Here, the record shows that Appellant signed a written jury trial waiver

and engaged in an extensive oral colloquy before the trial court.       Written

Waiver of Jury Trial, 8/5/13, at 1-4; N.T. 8/5/13, at 63-71. Appellant testified

that he understood that a jury would be chosen from members of the

community, the verdict had to be unanimous, and that he would be allowed

to participate in the selection of the jury. N.T., 8/5/13, at 64, 65-66, and 65.

Likewise, in the written waiver document, Appellant acknowledged that he

understood a jury would be chosen from members of the community, the

verdict had to be unanimous, and he would be allowed to participate in the

jury selection process. Written Waiver of Jury Trial, 8/5/13, at ¶¶ 22, 35, 23-

24, and 27. Thus, Appellant validly waived his right to a jury trial. Mallory,

941 A.2d at 696-697.

      Additionally, Appellant claims trial counsel was ineffective for ignoring

the fact that the trial judge would be the same judge who presided over the

suppression proceedings. Appellant’s Brief at 17. Appellant asserts that trial

counsel’s “advice in the instant case assured a verdict of guilty.”     Id.   In

support of his claim, Appellant cites Commonwealth v. Paquette, 301 A.2d

837 (Pa. 1973), for the proposition that “the better practice in a multi-judge

county would be to have the trial conducted by someone other than the judge

who presided over the suppression proceedings, particularly where there is a

waiver of jury accepted.” Appellant’s Brief at 17 (citing Paquette, 301 A.2d

at 841).


                                     -8-
J-S11011-19


      Our Supreme Court has explained that Paquette did not create “a

mandatory requirement [for different judges to preside over the suppression

motion and the trial] even in a multi-judge district[.]” Commonwealth v.

Goodman, 311 A.2d 652, 653 (Pa. 1973). Rather, the Court clarified that

the rule regarding the same judge hearing pretrial motions and presiding over

the subsequent trial is that “a judge should honor a request for [recusal]

where prejudicial information is received in a pre-trial proceeding that would

be otherwise inadmissible during the trial of the cause.” Id. at 654. “Whether

a trial judge should recuse himself thus depends upon the type of evidence

that the judge hears; if the evidence is inadmissible and is of a highly

prejudicial nature, the judge should recuse himself or declare a mistrial if it is

too late for recusal.” Commonwealth v. Lewis, 460 A.2d 1149, 1151 (Pa.

Super. 1983).

      We find the following language from our decision in Commonwealth v.

Postie, 110 A.3d 1034 (Pa. Super. 2015), to be instructive:

      [T]he mere participation by the trial judge in an earlier stage of
      the proceedings does not provide a per se basis for requiring
      recusal of the trial judge.

            The determination of whether a trial judge should
            recuse himself depends upon the following: the type
            of evidence that the judge hears; if the evidence is
            inadmissible and is of a highly prejudicial
            nature, the judge should recuse himself or declare a
            mistrial if it is too late for recusal. The judge should
            also recuse himself whenever there is substantial
            doubt as to his ability to preside impartially. The
            burden to show prejudice, however, is on the party
            seeking recusal. If the evidence is admissible, or

                                      -9-
J-S11011-19


            not of a highly prejudicial nature, recusal is not
            required, and while it may be the better practice
            to have a different judge preside over trial than
            preside over pre-trial proceedings, such a
            practice is not constitutionally required and has
            not been made the basis for setting aside a verdict
            reached in an otherwise proper trial. This principle
            appears to be based on the prevailing view that
            judicial fact-finders are capable of disregarding
            prejudicial evidence.

Postie, 10 A.3d at 1038 (quoting Commonwealth v. Lott, 581 A.2d 612,

615 (Pa. Super. 1990)) (emphases added).

      Our review of the record reflects that the trial court, after hearing the

testimony at the suppression hearing, ruled that the evidence was admissible.

N.T., 8/5/13, at 60-61. Subsequently, this Court affirmed the trial court’s

ruling.   Burton, 2913 EDA 2014, 136 A.3d 1029 (Pa. Super. 2016)

(unpublished memorandum at 2-3). Recusal is not warranted if the pretrial

evidence is admissible at trial. Postie, 10 A.3d at 1038. Moreover, as set

forth above, this Court has expressly stated that having a different judge try

a case than the judge who heard pretrial motions “is not constitutionally

required.” Id. Accordingly, we discern no error on the part of counsel for

advising Appellant to waive a jury trial and proceed to a nonjury trial before

the same judge who heard his pretrial suppression motion. Hence, the record

supports the PCRA court’s finding that Appellant validly waived his right to a

jury trial because he failed to prove that trial counsel interfered with his

freedom to decide to waive a jury trial or provided unreasonable advice.

Boyd, 334 A.2d at 617. Appellant’s claim fails.

                                    - 10 -
J-S11011-19


      Appellant next argues that trial counsel was ineffective for failing to

properly represent Appellant at the time of sentencing. Appellant’s Brief at

18-19.    Appellant asserts that trial counsel failed to object to the

Commonwealth’s calculation of his prior record score. Id. at 18. Appellant

claims that the Commonwealth employed an incorrect version of the

Sentencing Guidelines in determining the prior record score for his earlier

convictions of robbery. Id. Specifically, he alleges that his prior convictions

of robbery, which occurred in 2000, should have been calculated as a prior

record score of three rather than four. Id. In support of his claim, Appellant

contends that the Fifth Edition of the Sentencing Guidelines should have been

employed, instead of the Sixth Edition.

      We are mindful that the applicable sentencing guidelines are those in

effect at the time that the offense was committed.        Commonwealth v.

Maneval, 688 A.2d 1198, 1200 (Pa. Super. 1997). We observe that the Fifth

Edition of the Sentencing Guidelines became effective June 13, 1997, and was

in effect until the Sixth Edition of the Sentencing Guidelines became effective

June 3, 2005. The Sixth Edition of the Sentencing Guidelines remained in

effect until the Seventh Edition of the Sentencing Guidelines became effective

December 28, 2012.       Because Appellant’s instant criminal activity was

committed on March 17, 2012, we conclude that the Sixth Edition of the

Sentencing Guidelines was applicable.     Consequently, there is no merit to




                                    - 11 -
J-S11011-19


Appellant’s underlying claim. Thus, Appellant has failed to establish that trial

counsel was ineffective in this regard.

      In addition, Appellant raised a concern in his appellate brief that

“Appellant was sentenced to 6-12 years [sic] incarceration which the [trial

c]ourt ordered to run concurrently with his old sentence.” Appellant’s Brief at

19. Appellant baldly states “the sentence was illegal and unenforceable as no

authorization exists for this type of sentence.” Id. However, the argument

portion of an appellate brief must be developed with pertinent discussion of

the issue, which includes citations to relevant authority. Pa.R.A.P. 2119(a).

See Commonwealth v. Genovese, 675 A.2d 331, 334 (Pa. Super. 1996)

(stating that “[t]he argument portion of an appellate brief must be developed

with a pertinent discussion of the point which includes citations to the relevant

authority”). Where an appellant has failed to cite any relevant authority in

support of a contention, the claim is waived. Commonwealth v. Luktisch,

680 A.2d 877, 879 n.1 (Pa. Super. 1996).

      The argument section of Appellant’s brief addressing this claim merely

consists of general statements without any citation to relevant authority

supporting his theory that the trial court erred in fashioning his sentence and

that prior counsel was ineffective for failing to challenge the sentence.

However, upon consideration of Appellant’s claim, we observe that the




                                     - 12 -
J-S11011-19


sentence of six to twelve years is a legal sentence,1 and the decision to impose

concurrent or consecutive sentences is a matter of trial court discretion.

Accordingly, we deem this undeveloped claim to lack merit.

       Appellant last argues that appellate counsel was ineffective for failing to

raise a sentencing issue on direct appeal.         Appellant’s Brief at 19-20.

Specifically, Appellant claims counsel should have challenged the trial court’s

decision to deny his motion for reconsideration of sentence.          Id. at 19.

Appellant contends that, on direct appeal, appellate counsel should have

presented an issue challenging the “unreasonable sentence.” Id. at 20.

       As we stated earlier, counsel cannot be deemed ineffective for failing to

pursue a meritless claim.        Loner, 836 A.2d at 132.   It is undisputed that

sentencing is a matter vested in the sound discretion of the sentencing judge,

and a sentence will not be disturbed on appeal absent a manifest abuse of

discretion. Commonwealth v. Fullin, 892 A.2d 843, 847 (Pa. Super. 2006).

The sentencing judge has broad discretion in determining the proper penalty,



____________________________________________


1  The trial court sentenced Appellant to serve a term of incarceration of five
to ten years for his conviction of person not to possess firearms, 18 Pa. C.S.
§ 6105(a)(1). The trial court also sentenced Appellant to serve terms of
incarceration of one to two years for the convictions of firearms not to be
carried without a license, 18 Pa.C.S. § 6106(a)(1), and carrying firearms on
public streets in Philadelphia, 18 Pa.C.S. § 6108. The one to two years
sentences were fashioned concurrently with each other and consecutively to
Appellant’s five to ten year sentence. Thus, Appellant’s aggregate sentence
is six to twelve years. The entire sentence is to run concurrently with the
sentence for robbery that he was serving at the time of sentencing. N.T.,
6/27/14, at 14.

                                          - 13 -
J-S11011-19


and this Court accords the sentencing court great deference, as it is the

sentencing court that is in the best position to view a defendant’s character,

displays of remorse, defiance, or indifference and the overall effect and nature

of the crime.   Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007)

(quotations and citations omitted).       When imposing a sentence, the

sentencing court must consider “the protection of the public, the gravity of

the offense as it relates to the impact on the life of the victim and on the

community, and the rehabilitative needs of the defendant.”          42 Pa.C.S.

§ 9721(b). As we have stated, “[A] court is required to consider the particular

circumstances   of the    offense   and the   character   of the   defendant.”

Commonwealth v. Griffin, 804 A.2d 1, 10 (Pa. Super. 2002).

      Moreover, the Pennsylvania Supreme Court reiterated that “the

guidelines have no binding effect, create no presumption in sentencing, and

do not predominate over other sentencing factors—they are advisory

guideposts that are valuable, may provide an essential starting point, and that

must be respected and considered; they recommend, however, rather than

require a particular sentence.” Commonwealth v. Perry, 32 A.3d 232, 240

(Pa. 2011) (citation omitted).      In addition, “[o]ur Supreme Court has

determined that where the trial court is informed by a pre-sentence report, it

is presumed that the court is aware of all appropriate sentencing factors and

considerations, and that where the court has been so informed, its discretion

should not be disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1133


                                     - 14 -
J-S11011-19


(Pa. Super. 2009) (citing Commonwealth v. Devers, 546 A.2d 12 (Pa.

1988)).

     The PCRA court addressed this claim of ineffective assistance as follows:

        Third, [Appellant] claims counsel was ineffective for failing to
     appeal the denial of the motion to reconsider sentence.
     [Appellant] alleges counsel failed to properly present certain
     issues to the Pennsylvania Superior Court, causing the tribunal to
     erroneously deny [Appellant’s] appeal. Specifically, [Appellant]
     argues counsel did not present the issue of the “unreasonable
     sentence.” [Appellant] does not provide details or develop [his]
     argument as to why the sentence was unreasonable.

            [Appellant] has failed to demonstrate that but for counsel’s
     failure to appeal the motion to reconsider sentence, the outcome
     would have been different.          [Appellant] faced a potential
     aggregate maximum penalty of seventeen years imprisonment
     [but] the [c]ourt imposed a sentence of six (6) to twelve (12)
     years[,] which was within the standard range of the sentencing
     guidelines. He fails to offer any evidence of any mitigating factors
     that would have persuaded the [c]ourt to reconsider his sentence,
     had an appeal been filed. At sentencing the [c]ourt considered all
     relevant factors and imposed the appropriate sentence.
     [Appellant] was arrested while illegally carrying a firearm while he
     was under supervision for armed robbery. He faced an aggregate
     maximum penalty of seventeen years imprisonment and this court
     imposed a sentence of six to twelve years. This fully informed,
     guideline range sentence was not an abuse of discretion. See
     Commonwealth v. Cruz-Centeno, 668 A.2d 536, 546 ([P]a. Super.
     1995). Thus [Appellant’s] underlying claim lacks merit. Counsel’s
     failure to appeal the denial of the motion for reconsideration did
     not prejudice [Appellant]. Therefore, counsel was not ineffective.

PCRA Court Opinion, 10/1/19, at 6-7.

     Likewise, our review reflects that, at the time of sentencing, the trial

court considered argument from the parties, Appellant’s allocution, the

presentence report, the sentencing guidelines, and Appellant’s history with

supervision. N.T., 6/27/14, at 13-15. Upon consideration of the record, we

                                    - 15 -
J-S11011-19


cannot conclude that the trial court abused its discretion in fashioning the

instant sentence, which was within the standard range of the sentencing

guidelines. Accordingly, there is no merit to Appellant’s claim that appellate

counsel was ineffective for failing to raise this meritless issue on direct appeal.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/19




                                      - 16 -